Order entered July 5, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00026-CV

          RICHARD GEHRKE AND PACIFIC COMPANIES, INC., Appellants

                                               V.

                 MERRITT HAWKINS & ASSOCIATES, LLC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-09562

                                           ORDER
       Before the Court is appellants’ July 2, 2019 third motion for an extension of time to file a

reply brief. We GRANT the motion and extend the time to July 22, 2019.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE